Citation Nr: 1029070	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
December 1942 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In September 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  

In October 2009, the Board remanded the claim for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in 
service and current tinnitus, first documented after service, is 
unrelated to an injury or disease or event in service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide. The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).






The RO provided pre-and post- adjudication VCAA notice by 
letters, dated in May 2005 and in March 2006.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable for 
the claim.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, private medical records, and VA medical records.  The 
Veteran was also afforded a VA examination and a VA medical 
opinion was obtained.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis of tinnitus.  

After service, VA records dated in January 1952 show treatment 
for chest pain.

In April 2005, the Veteran filed his claim of service connection 
for tinnitus.

In September 2008, the Veteran testified that he had ringing in 
his ears, which made it difficult for him to hear.  He also 
testified about exposure to noise during gunnery training while 
in service.  He testified that his ears were in fact ringing as 
he spoke, making it difficult for him to hear.

On VA audiological examination in March 2009, the Veteran denied 
tinnitus.  He stated that he worked as a deck seaman during 
service and had gone to gunnery school and that cotton was 
provided for hearing protection.  He denied any occupational 
noise exposure after service as he was an administrative or 
office worker.  The VA audiologist stated that based on the 
configuration of the Veteran's hearing loss, particularly with 
asymmetric impaired recognition for speech, that the Veteran's 
hearing loss was not typical of damage due to noise exposure.  
The audiologist stated that it was unlikely that the Veteran had 
tinnitus due to in-service noise exposure.  

Private medical records from an Ear, Nose, and Throat (ENT) 
specialist show that in March 2010 the Veteran denied any ringing 
in ears.  The Veteran did complain of a right-sided earache. On 
reexamination, the Veteran again denied ringing in the ears.    

On VA examination in March 2010, the VA audiologist reported that 
the Veteran denied having tinnitus after the diagnosis and its 
symptoms were carefully described to the Veteran.  The VA 
audiologist noted that there was no complaint of ear trouble or 
tinnitus in service or after service until 2005, when the Veteran 
filed his claim.  The VA audiologist stated that the severity, 
extent and configuration of the Veteran's hearing loss was 
typical of damage due to aging or aging with illness and that if 
the Veteran had tinnitus, tinnitus was likely due to the same 
cause as his current hearing loss, not a separate condition.  
Service connection for right hearing loss was denied by the Board 
in a decision in December 2008. 

In March 2010, the Veteran's file was reviewed by a VA physician, 
who concurred with the opinion of the VA audiologist that the 
Veteran's tinnitus was likely due to aging or aging with illness.  

Analysis

On the basis of the service treatment records alone, tinnitus was 
not affirmatively shown to have been present during service.  
Tinnitus is however a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. App. 
370 (2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent). 

Although the Veteran is competent to describe tinnitus, as the 
service treatment records lack the combination of manifestations 
sufficient to identify tinnitus and sufficient observation to 
establish chronicity in service, chronicity in service is not 
adequately supported by the service treatment records.  As 
chronicity is not shown in service, the principles of continuity 
of symptomatology after service under 38 C.F.R. § 3.303(b).



After service, the Veteran first identify tinnitus in 2005, when 
he filed his current claim, almost 60 years after service.  And 
on VA examination in 2009, the Veteran denied tinnitus as 
described by the audiologist and he did not otherwise relate 
"tinnitus" as having onset in service. 

The absence of documented symptoms from 1946 to 2005 interrupts 
continuity.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints.). 

Here any implied assertion of continuity is less probative, that 
is, less credible, than the evidence against continuity of 
symptomatology, that is, the lack of any documentation of 
symptoms for almost 60 years after service and the Veteran's own 
statements that failed to relate tinnitus directly to service, 
and service connection for tinnitus based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe tinnitus, 
whereas here, the determinative question involves a question of 
causation, that is, evidence of an association or link between 
tinnitus, first diagnosed after service, and an injury, disease, 
or event in service, competent evidence is required to 
substantiate the claim.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.




Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

On the question of causation, that is, evidence of an association 
or link between tinnitus, first diagnosed after service, and 
noise exposure in service, the evidence against the claim is the 
opinion of a VA audiologist that tinnitus was unlikely due to in-
service noise exposure and was likely due to aging.  Also a VA 
physician concurred with the opinion of the VA audiologist that 
the Veteran's tinnitus was likely due to aging. The VA 
audiologist and VA physician are qualified through education, 
training, or experience to offer such an opinion. 

To the extent the Veteran's statements are offered as a lay 
opinion on causation, that is, an association between tinnitus 
and noise exposure in service, where there the determination 
involves a question of causation, under certain circumstances, a 
lay person is competent to offer an opinion on a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer)).  
Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

In this case, the cause of tinnitus cannot be determined by one's 
own personal observation without having specialized education, 
training, or experience.  38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience);  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (a witness must have personal 
knowledge in order to be competent to testify to a matter; 
personal knowledge is that which comes to the witness through the 
use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of tinnitus, where there are 
several potential causes.  Here the Veteran's lay opinion on 
causation is not competent evidence, and the Veteran's opinion as 
the cause of tinnitus, if present, is not admissible as evidence.  

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnoses or later diagnosis of a medical professional that 
relates the Veteran's tinnitus to noise exposure in service. 

As the Veteran's lay opinion is not competent evidence or 
otherwise probative of the material issue of fact necessary to 
establish service connection, that is, the cause of tinnitus, the 
Board finds that the preponderance of the competent evidence of 
record, that is, the opinion of a VA audiologist and a VA 
physician, is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


